DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Claim 1, line 3, “a source of rotational energy” should be changed to “the source of rotational energy” in accordance with the antecedent basis from claim 1, line 1.
Claim 2, line 3, “a source of rotational energy” should be changed to “the source of rotational energy” in accordance with the antecedent basis from claim 2, line 1.
Claim 2, line 5, “a power takeoff” should be changed to “the power take-off” in accordance with the antecedent basis from claim 2, line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 7 recites “the power take-off portion”, while claim 2, line 5 recites “a power takeoff” and claim 2, line 1 recites “a power take-off”. It is unclear if “the power take-off portion” is the same as either or both of “a power takeoff” or “a power take-off”, or if “the power take-off portion” is a different element altogether. Claim 2 should be amended to ensure consistent naming of elements throughout.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2003/0136212 A1), hereinafter Allen, in view of Burrell et al. (US 2015/0276040 A1), hereinafter Burrell.
Regarding claim 1, Allen discloses (Fig. 1) a power take-off 10 that is adapted to be secured to a source of rotational energy (Para. [0014]; ‘vehicle transmission’), the power take-off 10 comprising:
a housing 11 including a mounting surface 11a that is adapted to be secured to the source of rotational energy (Fig. 1; Para. [0004] & [0014]), the mounting surface 11a having an opening 11b therethrough (Fig. 1; Para. [0013] – [0014]);
an input mechanism including an input gear 12 that has a portion that extends outwardly from the housing 11 through the opening 11b provided through the mounting surface 11a (Fig. 1; Para. [0014]) and is adapted to extend within an be rotatably driven about an input gear rotational axis 13 by a driving gear contained within the source of rotational energy (Para. [0014]; driving gear is transmission gear); and
an output mechanism disposed within the housing 11 and including a driven gear 20 that is rotatably driven about an output gear rotational axis 22 by the input gear 12 of the input mechanism (Fig. 1; Para. [0015]).
Allen does not disclose that the rotational axis of the input gear and the rotational axis of the driven gear are movable relative to one another so as to minimize the transmission of torque transients and other vibrations therethrough during operation.
Burrell teaches that the rotational axis of a gear 16 is movable relative to the rotational axis of another gear 12, 14 so as to minimize the transmission of torque transients and other vibrations during operation (Fig. 3; Para. [0023]; biasing force F moves gear 16 towards engagement with gears 12, 14 during unloaded or lightly loaded conditions).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Allen by having the rotational axis of the input gear and the rotational axis of the driven gear movable relative to each other as disclosed by Burrell because moving the movable gear into or out of engagement with the other gears according to the operating conditions can improve gear mesh and reduce or eliminate gear rattle (Para. [0023] of Burrell).

Regarding claim 2, Allen discloses (Fig. 1) an assembly of a power take-off 10 and a source of rotational energy (Para. [0014]; ‘vehicle transmission’), the assembly comprising:
the source of rotational energy including a mounting surface having an opening and a driving gear that rotates about a driving gear axis (Fig. 1; Para. [0004] & [0014]); and
the power takeoff including a housing 11 including a mounting surface 11a that is secured to the mounting surface of the source of rotational energy (Fig. 1; Para. [0004] & [0014]), the mounting surface 11a of the housing 11 of the power take-off portion 10 having an opening 11b therethrough that is aligned with the opening through the mounting surface of the source of rotational energy (Fig. 1; Para. [0004] & [0014]); an input mechanism including an input gear 12 that has a portion that extends through the aligned openings into engagement with the driving gear so as to be rotatably driven about an input gear rotational axis 13 (Fig. 1; Para. [0004] & [0014]); and an output mechanism disposed within the housing 11 and including a driven gear 20 that is rotatably driven by the input gear 12 of the input mechanism (Fig. 1; Para. [0015]).
Allen does not disclose that the rotational axis of the input gear and the rotational axis of the driving gear are movable relative to one another so as to minimize the transmission of torque transients and other vibrations therethrough during operation.
Burrell teaches that the rotational axis of a gear 16 is movable relative to the rotational axis of another gear 12, 14 so as to minimize the transmission of torque transients and other vibrations during operation (Fig. 3; Para. [0023]; biasing force F moves gear 16 towards engagement with gears 12, 14 during unloaded or lightly loaded conditions).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Allen by having the rotational axis of the input gear and the rotational axis of the driving gear movable relative to each other as disclosed by Burrell because moving the movable gear into or out of engagement with the other gears according to the operating conditions can improve gear mesh and reduce or eliminate gear rattle (Para. [0023] of Burrell).

Regarding claim 3, Allen, modified as above, does not disclose that the rotational axis of the input gear and the rotational axis of the driven gear are also movable relative to one another so as to minimize the transmission of torque transients and other vibrations therethrough during operation.
Burrell teaches that the rotational axis of a gear 16 is movable relative to the rotational axis of another gear 12, 14 so as to minimize the transmission of torque transients and other vibrations during operation (Fig. 3; Para. [0023]; biasing force F moves gear 16 towards engagement with gears 12, 14 during unloaded or lightly loaded conditions).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Allen by having the rotational axis of the input gear and the rotational axis of the driven gear movable relative to each other as disclosed by Burrell because moving the movable gear into or out of engagement with the other gears according to the operating conditions can improve gear mesh and reduce or eliminate gear rattle (Para. [0023] of Burrell).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach power take-off vibration attenuation systems of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614


/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614